4/22). 120 Case 4:21-cv-0139aht Wh, slb@ssiraiebria! ktaft DeakOGsd Gia allfhaigeniingf 28

Automotive News en,

 

:

Home > Dealers

july73) 2015'07:00 AM

Want a strong, successful millennial staff? Dealerships say it's all in the
hiring

NORANAUGHTON W &4

 

 

 

It took Gregg Ciocca, dealer principal of Ciocca Dealerships, the better part of a decade to
build a strong millennial contingent on his sales staff.

https:/Awww.autonews.com/article/201507 13/RETAILO7/307 139937/want-a-strong-successful-millennial-staff-dealerships-say-it-s-all-in-the-hiring 1/10
4122/2020 Case 4:21-cv-O1 3st MRS, siQQGUiT ildhnta tan? Hea Oc ailinAAri¢not 28

Ciocca and other dealers who have gone through a similar painful learning curve agree on
the keys to staffing with millennials: meticulous vetting and intensive interviewing.

"It's not an easy process getting hired here,’ Ciocca said. "Out of every 100 interviews, we
only hire about four or five employees."

At Ciocca's nine dealerships in east-central Pennsylvania, prospective employees go
through a rigorous series of interviews before they're even considered for the job.

The technique didn't work perfectly right off the bat. "It took the better part of six years to
get this going,” Ciocca said. "It has really escalated over the past three or four years.”

Millennials are increasingly important to a dealership's success as members of that
generation, those ages 18-35, step up their new-vehicle purchases, said John Challenger,
CEO of employment research firm Challenger, Gray & Christmas.

“Dealership owners and managers need to make a conscious recognition of this trend and
devote more resources to this," Challenger said. “Millennials are the people who will be the
foundation of your business for years to come, both on your staff and as your customers.
Don't wait to get these young people on your staffs. If you do, you're going to miss the
boat."

‘Steady pipeline’

When Ciocca started actively seeking millennials for his staff, he spent
a lot of time and money on employees who didn't work out. "We had a
lot of ‘free agents' who were kind of in and out,’ Ciocca said. "So | went
to our strategic partners at Ethos and said, 'l have to be better at this.”

Ethos Group is a finance and insurance consulting firm that also offers
hiring and training consultation to its dealer customers. The firm
travels to college campuses to recruit a collection of young workers
for its dealers to choose from.

 

 

Ciocca: Six years to
refine hiring methods

With the help of Ethos, Ciocca was able to compile a deep pool of
qualified millennials who met his specific qualifications.

Challenger said this technique is the most effective when recruiting millennial workers. "It
is hard to hold onto millennials,” Challenger said. "Dealers need to recognize that and build
in a steady pipeline of young talent."

https:/Awww.autonews.com/article/201507 13/RETAILO7/307 139937/want-a-strong-successful-millennial-staff-dealerships-say-it-s-all-in-the-hiring 2/10
4/22/2020 Case 4:21-cv-01394 MME QCM rte teat HE QB OAs anaQrinP! 28
This pipeline helped Ciocca to hire whom he wanted off the bat, rather than sinking time
and money into intensive training.

"They pick up on things quickly,” he said. "Plus, they're trained the way we want and
situated to stick around.”

Ciocca prefers to hire millennials with no background in retail or the automotive business
so that he doesn't have to untrain or refocus them.

“They don't have any preconceived notions about the business, and we can train them the
way we want — properly,’ he said.

Tim Bergstrom, COO of Bergstrom Automotive in Neenah, Wis., also is working to
revolutionize the hiring process for millennial workers. He enlisted millennial expert Jason
Dorsey to coach his managers on hiring the right young people.

Bergstrom used to strictly look for workers with experience in the automotive business or,
at the very least, experience in customer service. But he found that experience sometimes
was a warning sign.

“If they're on their third or fifth job, well, maybe there's a reason why,’ Bergstrom said. "The
No. 1 thing we look for now is a positive attitude."

Varsity Ford in Ann Arbor, Mich., takes the opposite approach. Instead of setting up an
intensive interviewing process, young employees are required to go out and get experience
at other dealerships.

Kyle House, a 28-year-old salesman, had a degree from Northwood University and a father
on the Varsity Ford management team, but he still had to pay his dues elsewhere before
he landed a job with Varsity.

"It's extremely hard to get a job here,’ House said. "When | first got in the business, my dad
wouldn't let me work here. He made me go work in a smaller Ford store" in Lansing, Mich.
“Once | could prove myself, | was finally ready to be here."

Challenger noted that workplace environment is extremely important to millennials.

"They value coming to work when it's a place they really want to be every day. It's not only
just about the money for millennials; you have to be conducive to their lifestyle," he said.

‘Work hard, play hard mentality’

https:/www.autonews.com/article/20150713/RETAILO7/307139937/want-a-strong-successful-millennial-staff-dealerships-say-it-s-all-in-the-hiring 3/10
4/22/2020 Case 4:21-Cv-0130st Vivdhd, sho@exiir@leirial tat DeakOaayak alhageich@t 28

| For House, workplace environment is a huge factor in his happiness at
Varsity Ford. The bell-to-bell workday isn't hard and fast because social
media allows him to sell cars even when he's not in the showroom.

. That works for House because, like his millennial cohorts, he values
his time off.

Ciocca said his millennial hires finally started sticking around when he
put all of his efforts into meeting them halfway — but it didn't come at a
small price. He has gone as far as changing his stores’ hours to

 

House: Paid his dues
before being hired accommodate millennials’ preferred work conditions. Ciocca

dealerships used to be open from 8 a.m. to 10 p.m. but now close at 8

p.m.

. wir time off with friends and family is important to them,’ he said. “For millennials, it's
not the quantity of the work they're putting in that's important to them — it's the quality of
the time they put in. It's a work hard, play hard mentality."

Lisa Copeland, general manager at Fiat-Alfa Romeo of Austin, Texas, said that it's not
enough to hire millennials by accommodating their preferences. Management still has to

manage.

"Keeping them motivated and keeping them focused is a full-time management job,"
Copeland said. "They watch a lot of stuff on YouTube to get ready and pick up tips and
tricks, but at some point, | have to say, 'Get off YouTube and sell some cars."

 

Fatah Send us a letter
Sen (on ei(cie Have an opinion about this story? Click here to submit a Letter to the Editor, and we may
publish it in print.

Editor

 

 

 

 

RECOMMENDED FOR YOU

Salas Auto sales show signs of recovery, J.D. Power says

https://www.autonews.com/article/201507 13/RETAILO7/307 139937/want-a-strong-successful-millennial-staff-dealerships-say-it-s-all-in-the-hiring 4/10
412212020 Case 4:21-cv-01394-MWB Documentid enfol @tb.98/10/21 Page 5 of 28

Recruiting

Ethos Group gives our clients an edge by providing an array of
automotive industry recruiting services supported by a dedicated
department of recruiters at our headquarters in Texas. Our
purpose is simple — to be the value-added resource in recruiting
high-quality candidates to fill demanding dealership positions.

We have developed and maintained. relationships with placement offices all over the country. Our teams are highly active
on university campuses, where we have a constant presence. Initiatives include relationship building with campus
recruiting centers, sororities and fraternities, active engagement in student organizations, sponsorships and hosted info
sessions. These combined efforts have proven successful in promoting the automotive industry, making valuable

connections and directing career paths to our clients.

To ensure we are finding the best people, our associates evaluate candidates through multiple interviews, detailed
personality assessments, goal-setting exercises and background screening. This comprehensive approach to recruiting

has resulted in thousands of dealership placements and saved our clients countless hours of time and energy.

 

www.ethosgroup.com/services/recruiting/ 1/3
412212020 Case 4:21-cv-01394-MWB_ Docunfeerbifind!| Ethesab@8/10/21 Page 6 of 28

or

Dealerships need a competitive
advantage to attract and hire
ambitious, talented and committed
people.

Consulting (/services/consulting/)

Recruiting (/services/recruiting/)

Training (/services/training/)

Compliance Solutions (/services/compliance-solutions/)

Technology (/services/technology/)

Product Administration (/services/product-administration/)

Dealer Participation (/services/dealer-participation/)

www.ethosgroup.com/services/recruiting/

 

2/3
4/22/2026 Case 4:21-cv-01394-MWB_ DOCUN#@Bhithigh Evie @rbGQ8/10/21 Page 7 of 28

370 West Las Colinas Boulevard
Irving, TX 75039

888.791.0777

info@ethosgroup.com (mailto:info@ethosgroup.com)

 

Ethos Group © 2020. All Rights Reserved. | Terms of Use (/terms-of-use/) | Privacy Policy
{/privacy-policy/),

www.ethosgroup.com/services/recrulting/ 3/3
Case 4:21-cv-01394-MWB Document 1-1 Filed 08/10/21 Page 8 of 28

° he orc AY BZ somevren =) OD

a

Bass l-\ap es

ee ny

SALES CONSULTANT
=

a

; ; on eee _
My name is Gerry Diaz. | am currently a Sales consultant for CioccaSubaru in
Allentown. | am a graduate of Drexel University in biological s@iences. | went
into a management trainee program outof,college and spent the next Sel
years in managerial roles. Throughout those experiences, | worked for :
organizations that had weak corporate cultures. When | olVlarc Many ciclliah asaeee
market for a new opportunity, the culflire was a must. The Ciocca organization
did not and continGés tenot disappoint.
- Fe

| FS
The key attributes of a successful organization aregetting tal@mt and investing
in that talent. From my interviews to My onsboarding | was only met with

a and excitement. The career path that Ciocca offers is a dare lala)
in

ine sal’s success is the Koleos yi. lle You are coached ard given

.

_ tools to succeed and move forward.

The drive Pe organization has for Growth and success is contagious,
and every day you feel you. are among the most elite in the industry. The
company has allowed me to reach many et aa financial goals much sooner
than | had originally planned and eee te door to some new ones.

- a 1 .
Success breeds success. As long a§ YOu ar@an individual whocan put forth the
effort, success here will come easily. Cioceéa breeds an environment of respect.

recognition, Suceess, and fun.

Ciocca Dealerships

 
Case 4:21-cv-01394-MWB Document 1-1 Filed 08/10/21 Page 9 of 28

Pa ore A i res DD

F aL I);

Pi

SARAH MALENew

FINANCE SS aa

My name is Sarah Mey and | affva finance manager at Ciocca ean
Ciocca Dealerships in 20185 asalesperson. at Clacca Velmewagen. Aftér attemp 9g.
a year at Moravian College and realizing ole isn't for everyone. l'degided to
follow my passion for cars. I've loved cars sin@é a young age. After Figding a owes taks
opportunities online. | was inspired to pursue My interests. | interviewed with Various
dealers once | decided | wanted to get into Sales and Ciocca set itself apart from the
rest. As soon as | met with the general manager, | knew this was.the company |
wanted to start my career with. as it seemmed IKE an excellent and professional work

Set ae

;
Ciocca offers every opportunity to grow Brofessi@nally and pers y. They provide

you with every resource you need t@sueéeeed, In my three years With Ciocca I've
tten Wig pleasure to work with and legrn ff@m amazing leaders and mentors. This is

nothing to help one another Mach their goals. It's truly satistyitg to work
y that wants to Mean. Val potential and make you feel valued,

Most of my friends have found it hard to have a job that gives them the tools to
succeed, while providing them the freedom to excel not just as a team, but
independently as well. | have found this to res@ndte with my entrepreneurial pursuits.
When | was a sales person | felt the support ej coworkers but | was also provided
the opportunity to earn the reputation ro) horace] a leader in terms of product
knowledge. | became a resource for thease aroulfd me so that | could help them when
they desired it. My competitive naturé has pushed me toward innovative ways of
conveying ideas and succeéding oo person and as a team

| cant wait to see what my future has in ate for me with Ciocca Dealerships

Ciocca Dealerships

 
Case 4:21-cv-01394-MWB Document 1-1 Filed 08/10/21 Page 10 of 28
ares Pa en 2

£
wee Ome We sre DD

D> on? 80x ee
SE. SS a is) I

My name is Brian Leween EYgam tates (= (Kol METI of ere ences in
Harrisburg. | started with the company ing@oaog right after graduating ffem Penn
State University (WE ARE!!) with a degre@aip finance. My job search did aca les
long after interviewing with the Ciocca organization because of the career or a

that they presented to me. .. mat

a
a

-

Starting off in sales at our Ciocca Chevrolet Store was a great.way to enter the
professional business world. It allowed me to gain many tool&that | continue to
utilize every day. | then had the opportunity tajoin the team | Hyundai ,
Nae | worked through the careep ae in fiance and desk manager. After
at | was offered a position at Audi Allentown to join the team as general sales
er, which was an amazing ee personally and aiofasioually.
+‘. A
The ce 10 elem aaa Mr. Ciocca as a mentor and friend has led
me to Ciocca M@anda. Moving my family to the Hershey area to become the GM
has been a wonderful experience, My three children and wife love the area and
AE\Uceel Nee NEU e elelaccroNenl-Miaraaae: ioe with hard work and dedication, the
sky is the limit working for the Cioe¢ca Dealerships. They offer the training and
tools to be successful, which has al foy= lam AMAA Asie esi}

The mentors that | have had over my career are world class in the company
They continue to help me grow and Plges ota and | am forever grateful.
Teaching and mentoring young business professionals is now my passion for
this business!

Ciocca Dealerships

 
Case 4:21-cv-01394-MWB Document 1-1 Filed 08/10/21 Page 11 of 28
Ciocca Dealerships

> ~e- on |} / DEO — ee @DO

be

My name is James Jimenez and | am clfrently the finance els elkelgeei ao fevero
Chevrolet of Princeton, | ama 2014 graduate aKa) MO laicue-t15) Wale)
studied business administration with @ concentration in finance. The car
business never crossed my mind as a Career for myself until rummig:into
Ciocca’s partner, Ethos Group, at a netwotking event for the Fox Business
School in 2014. After meeting with Ethos, along with the management team
from Ciocca Honda, | knew that the et iz: i Ciocca Dealer Ss was the place

Wet | tel E eS

~- >
i i

erent cea ea ia Coe ea | have experienced
mendous growth within the Cay eyelet Starting with the company in
zeive] L5, |have been thankful Cy Be'a sales professional, financ@ manager
and ie te all at Ciocca Honda. Mast recently | was able to relocate
closer to PRilladelphia to be the financ@diréctor at Ciocca Chevrolet of
Princeton,

Ciocca Dealerships has helped me el geNs ce essionally and personally. The
mentorship, along with the unlimitedanieu po resources within this company,
is second to none. | have been fortunate to Va from the best managers in the
industry to help me advance within tie company. | have truly Experienced the

Dhiceic— alee ete olfeferer) bl-ralCeleciall oc

Ciocca Dealerships

 
Case 4:21-cv-01394-MWB Document 1-1 Filed 08/10/21 Page 12 of 28
Ciocca Dealerships

ROO esc oe Ge mer omer ||) DEA) are DD

=

ANDREW WALLE i

TNE PN\C]=)") eee

My name is Andrew WN and lam the genekaksales manager coe yNitcle
Allentown. | started my s@lfeleee Bier erships.career in 2010 after receiving, my
bachelor’s degree in business ms slaletel laa): from the University. of PittSiourgh at
Johnstown. After college | never imag inédithat-| would have gotten involved in

the car business until Ciocca Dealerships approached me with a career my
opportunity. ! was hired by Kyle Egge, currently the general managerof Ciocca
Subaru. | never had an interest oramy knowledge about the automotive
industry, but that didn't matter. The leaders of this company-took me under

their wing and lead me towhere | am KeXerh),
ae oh
Throughout my years at Ciocca Dealerships! have followed the career path
thatthe organization has put in placesl have developed from a sales consultant
tos reiatere manager, finance aligclo vol new.car sales manager, pré-owned
Stel tore Mail-\0'-\¢]eig and now general salesImanager. From day one. | wasigiven the
Be to*be successful in aaa career’ Hard work, dedication, and

mena at to, the organization isthe reason | am here today.

Throughout my eight years with the Ciocca Organization | have had the
opportunity to meet and work with oil great people. | have had the
opportunity to enhance my skills threugh different training and classes that the
organization has provided, | have enjoyedimy first eight years here and am
looking forward to advancing my career wit the company. Ciocca Dealerships
was my first job after college and am confident in saying that it will be my

only, y

 
Case 4:21-cv-01394-MWB Document 1-1 Filed 08/10/21 Page 13 of 28
Ciocca Dealerships

QOD Hick <oe Ste ee Or ||) DEO are es @ DBD

m x

ee
_——— -

te eee EA

SANNA 2 =_

¥ a eo ae BRYAN soley —————
My name is Bryan Rodas and ei the new car sales manager at ee
in Harrisburg. | began myreareer at Cioccalin 2014°White attending Penn State
Harrisburg. | recently graduated with BayAofaTo ales ors degree in December 2017
while maintaining a role with Ciocca. | Bee thought | would’énd up mithe
automotive industry, but Ciocca Dealerships has provided me with the
guidance and opportunity to grow as aperson.|n my current role, | have the
opportunity to grow people and helpithemyaccomplish their goals*with Cioeca
DIS S1 6-1 al) oX3
Ciocca has provided me with a multitude of skills and attr Coie | could not
have imagined: leadership, decision=making, organizational 1 S41 Ubowar= | BT@
professionalism, just to name a fewsBeginning my career as a sales associate
theamoving to finance manager, figance director and now sales manager has
providedimac with a journey full of knowledge and education, A huge part of my
journey RaSibecnithe resources Sere = Dealerships has given me. This is why |
have rela Taas <iCMAAY heart and soul to Cioeca Dealerships and our employees

Taking a step back and looking at my Careentius far with Ciocca Dealerships, |
am most grateful for the blessings in’my life Fwas able to have a family and be
confident to take care of them. | was_ablest© purchi ase my home and set myself

a Soy te

up for the future. The car business isiwhat Vea ike of it. Ciocca Dealerships
will have the tools and resources t@maxiimize any career in the car business.
Passion and commitment are two Words tb iicie to describe the culture within
Ciocca Dealerships. which is why | look forward to a bright future with Ciocca

os

i T aes) en =
ct et a oe EO wT ake me at “tes a i
bh APS, ae SS ae ad aed Ee ny A 3 a. ”

cand '
,

 
Case 4:21-cv-01394-MWB Document 1-1 Filed 08/10/21 Page 14 of 28
Ciocca Dealerships

UO ove ee ap -e~ amc (YDB) rer os DD

 

YAZ BEGANOVIG

SERVICE MANAGER

Throughout my time with the Ciocca organization, | have experienced
incredible growth in a short period of time. In January 2011, | began as an
internal advisor at Ciocca Hyundai in Quakertown, and withinumonthsehwas
promoted to assistant service manager atour Chevrolet store, also located in
Quakertown, Being provided all the tools | needed to succeed by our
organization, | became the youngest service manager in company history, and
Ciocca Hyundai was LM place of opportunity.

| still remember walking back into the To Store that | starfiéhat as nothing
more but a young kid out of college. At now | was the servidg#manager. Not a
lot of people can give you thejsame story. but thanks to the Ciocca
organization you hear success stories tenants constantly. Currently | am the
Bees manager at Ciocca Honda in. Harrisburg. Hard work, pe rseverance,
being proces s-driven, and dedicationare just some of the phrases that

""™ describe our culture’at Ciocca Dealerships

This company has helped me start adulthood with full confidence. Since my
first day on the job to now, | have been privileged to purchase my house, get
married, and have two beautiful children. acid confident that | can provide the
life my children deserve. The CioéGa ele tilaaltions has shown me support
through every stage of my life omand ey 3 the clock. | have worked with
employees and managers who have become mentors to me. It has been a
wonderful seven-year ride, but I'm hereto tell you that | am only getting
started. Look out for me in any one of our stofes in the upcoming years, as |am
i a alpen bea ue the Ciogca organization.

- & et es eo te. Ts

ae)

te) we! 7S a, oe 8 ee ee 2 8 8 eS

= =.

 
Case 4:21-cv-01394-MWB Document 1-1 Filed 08/10/21 Page 15 of 28
Ciocca Dealerships
UU,

ren o> SD

—

 

epee *

BRYAN ZANQLINIee

GENERAL MANAGER

My name is Bryan Zanolini and | am currently thegeneral manager.of Cioceas
Chevrolet of Princeton. | aMa 2013 graduate of the University of Pittsburgh. | started
as a summer intern at Ciocca Dealerships ifm 2010, instead of bussing tablesand life-

guarding, as | had all through high school. I"@raduated with a degree in finante and

economics and never imagined working in the ¢ar business but, immediately .
following graduation, | joined the Ciocca team. The entrepreneurial spirit and.culture ,

_ of the Ciocca Dealerships attracted me te the opportunity, and | quickly realized that
my lack of “car knowledge” would not hinder my career whatsoever.

Since 2010, | have been an intern, salesman, finance manager. fiffafi¢e director, new

car sales manager, used car sales managef, and Now general manager. | attribute my °
success to hard work, determination, inspiring mentors, and dedication to the
GOmpany and our process. My mentors showed me that with these qualities, my
career path would be set in front of Meand moving up in the company was in my
immediate future

Personally, (hig company has given me theésecutrity to start a future and live the
lifestyle | want to live. Ownership promotes a work/life balance and believes that
happy employees are the folindation for any SUccessful business. | am happily
engaged and ready to embark on my life together with my fiancee, Samantha. We
are in the process of planning our weddingand Buying a house and with my career
set at Ciocca Dealerships, | have all of the confidence that we will have a successful.
healthy, and happy life together.

| feel privileged to be a part of the Cioeéca Dealerships team, wear my uniform, and
give out my business cards. There's no doubt in my mind that you'll find me working
fe) tal merelay oA Mla) 45) "Acree

 
Ciocca Dealerships
RE ®D Paice

Case 4:21-cv-01394-MWB Document 1-1 Filed 08/10/21 Page 16 of 28

Fh. creer O
> =y
3

Se Sh ee Tr ||

 

DAN MAIDA
SALES MANAGER
My name is Dan Maida and | am currently a sales manager at our newest St6re; reilalororY
Chevrolet of Princeton. | amgasproud member ofthe Universityof Pittsburgh's graduating
class of 2013. Following graduation, | spent time with a large financial firm, but never felt like
it was the right fit for me. When | was referred to the Ciocca organizatien | kneWething
about the auto industry. or cars whatsoever. But after speaking to individuals within the

organization, | got the sense that there was something special about the opportunity the

Ciocca Dealerships had to offer
*

os . am

| have been with the organization for thré@ years in various roles, including salesman,
finance manager, finance director, and now as sales manager. | am fortUnate to have been a
part of opening our two newest franchises, Which has given me a greafiappreciation for the
passion Mr. Ciocca has for grooming employees and preparing them for leadership roles.

With each new acauisition has come several opportunities for myself and my colleagues to
progress along the career path that was @xplained to me three years ago when | started.

My experience with Ciocca Dealerships has Been truly life changing in ways that | could not
have imagined when | began in sales. | Rave Been mentored by some of the Brightest
individuals if thé business, trained by some Of the most reputable programs in the industry
and most inipertant. found more than 800 colleagues who | now call my family. This
company has afforded me the ability to travel the world with my girlfriend. pursue my
passions, and live a lifestyle that reflects my ambition, | have helped dozens of friends and
family members with new vehicles and have recently had friends follow in my footsteps
and join the organization. The desire | have to mentor future leaders. as | was mentored by
my peers, is a testament to the culture that Mr Cioeca has established within all 10 stores
This is truly a family business, which) lam proud to be a part of.

The growth | have experienced and witnessed this Organization experience is nothing short
of remarkable, and there is no doubt that the best is yet to come. | look forward to seeing
what the future holds for Ciocca Dealerships and being here every step of the way

 
Case 4:21-cv-01394-MWB Document 1-1 Filed 08/10/21 Page 17 of 28
Ciocca Dealerships

OD PF AIC ee cee neva (hf) ED (A) rere a a 1D

 

 

ERIC DEDIG

GENERAL MANAGER

Va areas) Eric Dedig anekeurrently | am thewenerabmanager at Audi Allentown, |
started with the Ciocca organization in 2010 after graduating from Temple University
with a degree in business administration, Upon graduating, | was immediately
intrigued with the opportunity for growth and the career path that was set oll from
the very beginning with Ciocca. | was confident in making the decision to Sent] Co) ato ay
term career after learning the core-values and business ola ote) LA

_ After starting as a sales representative in 2010, my career quickly progressed
through the career path. Over the next five years | worked at multiple stores and held
positions in the sales departments, including Sales representative finance manager,
finance director and finally general sales Manager. In 2015, Cioccaacquired the Audi
franchise, and | became the general manager. This position allows my
entrepreneurial mentality to influence all facets of business, including marketing,
finance, and of course sales. But thé mest important parts of my position is hiring,
recruiting, and training. My favorite part of my role is creating the culturé to help
develop employees and assisting them ih their progression through the career path

with our growing organization

Ciocca Dealerships promotes a work/life balaneé, which is why quality time outside
of the dealership is so important. In my free time | enjoy golfing, vacationing, and
spending time with my family and friends; Ih. 2012 | was able to purchase my first
home with my fiancee, Lindsay. The highlight of my career has been working with

mentors who have had a tremendously positive influence on me both professionally

and personally. The family atmosphere and unlimited amount of resources allows us

to provide truly exceptional experiences for ouf customers and employees. | have a
great amount of gratitude for the opportunity Ciocca Dealerships has offered me,

and | look’ferward to a long. sueeessful @areer withytha,company

 
Case 4:21-cv-01394-MWB Document 1-1 Filed 08/10/21 Page 18 of 28
Ciocca Dealerships
SN Mwice te ae ee ovis (hi 28 1) reweerrees ob ED e

 

ASSISTANT CAREER DEVELOPMENT
= COORDAINTOR

My name is Stephani@ Maher and | am the assistafittcareer development
coordinator at Ciocca Dealerships. | was born and raised in:Bucks,County,
attended Central Bucks High SchoebEast. and graduated from East
Carolina University in 2015 with a degree ‘in elementary education. Upon _
graduating, | explored the education field and enjoyed my time doing so, ~
however | found myself needing a more ghallenging, career-oriented role.

The first thing that attracted me ta joining the Ciocca Dealership family
was the ability to grow. There is so Much Opportunity here For individuals
to mold themselves into well-rounded, accomplished employees. In
addition, the company is rapidly growing, which is a sign of a quality
workforce fo join.

| belicVe One of the most vital parts of joining an organization is the
atmosphere and culture. The culture here’is something that I've never
experienced before, and it caught my eye immediately. | instantly felt like
a part of the family! avant was extremely nice, approachable and
willing to help with anything | needed.

In this position, | am fortunate enough to help hire new employees and
expose them to the upward mobility and the career path this company
offers. Ciocca Dealerships is a unique and successful dealership that | am
extremely exejted to grow with!

 
Case 4:21-cv-01394-MWB Document 1-1 Filed 08/10/21 Page 19 of 28
Ciocca Dealerships
Device ter Se re cna (L) BF OC) wre SS) OD

 

 

— —<—<

ERIC NARODOVIGH

GENERAL MANAGER

Ls
Ly

My name is Eric Narodovich and I'm the g@neral manager of ou®Ciocca Pord in
Quakertown. As | approach my 10th year with the company, | cant help But
reflect on how | got here. | started with Cioccd after earning my bachelor's

degree in entrepreneurship from Temple University in 2008. | ¢ecid@d'to-stay in.

_ the Philadelphia area despite growing up in Cleveland because of what the

Ciocca organization had to offer, and | have never looked back.

The culture and career path they were able to offer was above and beyond
any other organization. | knew all of my hard work had paid off when | was
promoted to general manager of ouf VolkSwagen store. The most rewarding
feeliN@ has been to help mentor others that are just starting their ow journey
with us afd@help shape the culture ofiour group. Now as the general manager
of Ciocca Ford @f Quakertown. | can influence aes of our future leaders

Thanks to Ciocca | have beemable to build aybrand new home with my fiancee,
Rita. pay off student loans, and put myselfinva position to provide for a future
family.

Working for Ciocca Dealerships is the best decision | have made and | look
forward to helping others do the same

 
Document 1-1 Filed 08/10/21 Page 20 of 28

ASSISTANT SERVICE
MANAGER

My name is Grahan? Horst and | have been eniployed by Mr. Ciocca since
graduating college in 2015. ! am currently working as an ASM in Prineeton. New
Jersey, at our new Chevrolet dealership, | have degrees in marketing and
management from Pennsylvania State University. From the first day of my
professional career with the Ciocca group until today, | have been provided top”
notch training and mentoring from my peers, superiors. and thainirig Facilities
Every step of the way has been a growing experience with no questions
unanswered.

Inthe summer of 2015 | accepted a position in the service départment of our —
Hyundai dealership. | learned the fundamentals of my position as well as how
théiadustry worked as a whole. \/hen | Was presented with the opportunity to

groW With the company and move to our Honda dealership, | did sowwith the
hopes to @¥pand my knowledge of the business. After a short time Mr. Ciocca
invested in my futurewith his company by sending me to a spectacular training
facility in Dallas. With the purchase of the Princeton Chevrolet dealership in
New Jersey | relocated as armepportunity toigrow with the company to where |
am today.

The people that Mr. Ciocca chooses to employ have made the biggest impact
on my career. The dealer group as a whole is a team effort with the same
ideals and goals. | have mentors that | can lean on at stores | dont currently
work at. Great work is noticed and rewarded at all levels throughout the
company. | look forward to what my future holds as | continue to expand my
knowledgeé and abilities with the amazing people around me

 
Case 4:21-cv-01394-MWB

Document 1-1 Filed 08/10/21 Page 21 of 28
Ciocea Dealerships

t ese A) never: ams GD Ry

GREGG CIOCGAWR:

SALES MANAGER

My name is Gregg Cioccawr. and | am currently theypreowned sales managerat
Ciocca Subaru in Allentown. |am a proud 2012 graduate of James Madison
University with a degree in business management. | began my,careerinhigh
school when | would go to class until 2:30 and then drive to Cideca Fordof
Souderton where | would detail and clean vehicles. It was labor intensive work
but showed me how fun and rewarding the automobile business-ean.be. |.
came back each summer after that durifig my breaks from college and :
interned in various departments until | could join full time after graduation.

Once working full time with Ciocca Dealerships | quickly realized that hard work
directly translates into upward advancement through an extremely structured
career path. As a committed employee you can single-handedly control your

own destiny and truly be as suecessful as‘you wish. All of our gé@neral
managers are prime examples of theicareer path working. I've worked with our
sales, finané@enew' car, and used car departments at various Ciocca agencies
and loved everyimomient of it. The best part about Ciocca dealerships is that
each store embodies the same culture, processes. and atmosphere that fosters
the positive development of happy employees.

The future for Ciocca Dealerships is more promising than ever. We have the
resources, capital, and processes in place f6 build and expand. There will be
more opportunities for advancement than ever. The Ciocca Dealerships auto
group has separated itself and grown in the industry, even in times of decline
We are poised for success and will continue to grow with our exceptional
employees and theif families.

 
Document 1-1 Filed 08/10/21 Page 22 of 28

 

FINANCE MANAGER
My name Is John Antigua. | Was born and raised in New York, but | have beera-part

of the Lehigh Valley community Since 2005, | attended Northamptontligh School
and then studied business management at SaigtJoseph's University,

After trying different sales and marketing reles, |am grateful to have foun@imy niche
and a great place to work at Ciocca Dealerskiips. Ciocca is not just ajob; it is a place
to build my career. ;

| started with Ciocca Subaru in 2015 as @delivery coordinator. | immediately felt the

energetic environment. Within the first féw days, | knew Mr. Ciocca cared about his
employees when he personally welcomed me aboard. | learned that that was typical
for Mr. Ciocca; he says hello to everyone, Shows you how much hei@ares, and makes

you feel like part of the family. Right aWay, thiStbuilt my trust an@eonfidence in
Giocea Dealerships very early, and m@st important. convinced me that | wanted to
' make Ciocca Dealerships my career
| set a Goabto become a sales specialistwhowould make sure every customer had a
great eXperienceiand would leave ouPdealership knowing all about their new
vehicle. | honéaimy knowledge of all the models and trims. and was promoted into
my goal of sales specialist in June 2016, | learned a lot in that role and was happy
when Ciocca leadership provided me withranother opportunity to become a finance
manager and have an even more promising future with Ciocca

| appreciate the Ciocca organization for caring for Me as an employee and providing
opportunities for me to achieve my careépfgoals. The Ciocca organization
demonstrates that it is possible to give Customers personalized care even when the
business is expanding rapidly. Whilé most people do not look forward to the
experience of purchasing a vehicle, the Ciocca team alleviates that by making the
procesgnworry-free

 
_ Case 4:21-cv-01394-MWB Document 1-1 Filed 08/10/21 Page 23 of 28
Ciocca Dealerships
VD OF NUN eee ag ae ome Vp ie GR Gp

— [ " a
\
l

>
Fi

-
———— | ; a
a

= ———|

®

aN aN el:

My name is Kyle Eqge and | am the general manager at Ciocca Subaru. Maye.over 15 years
of sales and leadership experience. Combining a mix of process implementation and
organizational leadership, | Work with fellow automotive professionals to become Catalysts
for change within their companies. During my Ilyears with the Ciocca groupMhhave been
called upon to lead 16 individual departments ‘across seven different agencies andsix
franchises. | have had the pleasure to represent @very franchise within the group besides
Audi Allentown. | have been able to gain multifranchise experience while staying loyal te
the organization, giving me an edge over my fellow peers in the industry who would
typically need to work for several different dealers to gain similar experience. The depth
and breadth of the Ciocca Dealership group has made this experience possible, a unique

opportunity that many other dealerships simply can't offer
Since starting with the Ciocca Group, | have learned how to improveidepartmental
performance while increasing employee morale and Gustomer satisfaction. Most important,
Kyte prides himself on the education and\coaGhing of his replacements. When my team
andiifestore an under-performing department, the key is not only to impact the bottom
line, bUUKSmentor a replacement who cah Maintain a similar level of success onge he/she
moves to the nextarea of opportunity

| graduated fromm Miami University with a bachetor of science in systems analysis and
human resource management. |n addition to my.experience in the auto industry, | also
started a charitable art business with my wife. | am Gommitted to physical fitness, wealth
management, spending time with my wife and daughter, and traveling. While any
significant leadership role requires a lot of time and effort. the Ciocca Dealerships promote
the proper work/life balance that encourages the Mentality of working hard in order to be
able to play hard. The group teaches you how to maximize your effectiveness while you are
working, but this methodology can be applied to maximize your effectiveness when you
are with your family as well. The automotive industry, and specifically Ciocca Dealerships, is
not only a career choice, but a lifestyle choice

 
Case 4:21-cv-01394-MWB Document 1-1 Filed 08/10/21 Page 24 of 28

Ciocca Dealerships

QOD Maur oe? SP he oer |) DO) wre es DD

MARCUS DAWIS

FINANCE MANAGER

My name is Marcus DawWis and | am a finance manager for CioccaHonda in
Harrisburg. | am a 2016 graduate of East Stroudsburg University witha degree
in exercise physiology. | actually started intthe automotive induStry as aidetailer
in 2015. and soon took a shot in sales later that year while still attending school.

At that point | would have never have thought | would make a career out of os
opportunity

After graduation | moved to the Eehigh Valley, where | was given the
opportunity to expand my sales experience Nita mt plomellerere-| (0) (etalalpacleroin mel
man, | was promoted to the

a

Audi Allentown. Within only six months as a Sales
finance department at Ciocca Honda. The Ciocca organization has done more
femme than! could ever imagine, Ever siace Tjoined the Ciocca team, | ha
made this career into a passion that | will never give up
seconcl of it

| have only been with the company for a year, and | love every
} y vf

Within that fime| have had numerous mentors that | know | can go to for
anything, whether it be personal of work-nelated, and | will never forget the

ssons | learned along the journeyithus far. One lesson that will stay
t of my life is the importance of my g Having goals in
\Las in personal lifenwill without a doubt lead me to

and true happiness

countless l
TAldam an omne lm aal=
SLICCESS

this business as we

 
Case 4:21-cv-01394-MWB Document 1-1 Filed 08/10/21 Page 25 of 28
Ciocca Dealerships

QOD ehawice 22 > soe Mc |) DO) ere es DE GD

“MIKE JONES
GENERAL MANAGER

My name is Mike Jones and tam the general manager of Ciocca Volkswagen in

Allentown

At 12 years old, | started my firstjob deliveringnewspapers, which taught me the
importance of customer satisfaction and’ being punctual. After graduating! froma
Emmaus High School. | joined the United Stafés Air Force as an air traffic controller |
was fortunate to get stationed in North Carolina, where | met some amazing people
and experienced down-south hospitality at its finest. | am proud thatdehad the
opportunity to serve my country. bothistateside anc overseas. A tour in Iraq
alongside many brave men and women, reinforced my love for this country and
appreciation of life, The eight years ofimilitary taught me resp@eb integrity, and
teamwork

| joined the Ciocca family of dealerships herejat Cloce as a Sales consultant and
cuiekly showed the team my passion fer Volkswagen and customer appreciation

Since™myistart| have been fortunate enough to have been part of allaspects of the

business which helps me manage ourteam’'s goals; | understand all the sides and
, )

work extremely hard to give voice and acknowledgement to each of them

AS a proud husband ancl fatherof three boys, Lspend my time off outsicle for soccer
biking at the local velodrome, and Karate practice. Sometmes our Rothweilei
requires more attention than our children, so we end up outside often. | thank my
family for Supporting me and my job; whiemihetps me focus on our customers

NGWILN Clegea We

 
Case 4:21-cv-01394-MWB Document 1-1 Filed 08/10/21 Page 26 of 28
Ciocca Dealerships

QD Bouck 2 ee ee rr (H 2g. — <= @ LQ

. PATRICK METZ
' _ FINANCE MANAGER

I'm Patrick Metz and | have"been with Cioeca Dealershifis since December 20
My career with Ciocca was initiated, By my mentor, Brian Lew (Swafter |
attempted to sell him solar panels for his Meuse. | immediately "discovered*the
passion he holds for this business ancl this organization

A month later, | joined the sales teamjat Audi Allentown. It was’one of the most
unique and exciting opportunities | have ever had; the entire operation was run
out of a triple-wide trailer while our store was being buill. showed me how
important the right people and processes are to customer el eam ac
proudly progressed to be among the top Audiidealers in the nation despite our

icclenUigyZ

Duringimyatinve at Audi, | gained a tremendous amount of experiencello prepare
me for thelmext step of my career path, When the opportunity to join the finance

team at Cloccationda.arose. | gratefully accepted and relocated to Harrisburg

| have been a finance manager fornime months and the culture at all of the
1 Stores is uniformly motivating and Uplifting, | look forward to continuing
y career with Ciocca and have.no. dotibtthat | will progress through the
growth of this organization. | am gratefultomwork for a company that has the
ability to inspire and expand internatlymana gives every: ore) abei tol ah
opportunities for upward mobilityelencouage anyone who Is looking for a
career path, transparency, expert Mentorship, and financial stability to join

Ciocca Dealerships

 
Case 4:21-cv-01394-MWB Document 1-1 Filed 08/10/21 Page 27 of 28
Ciocca Dealerships

LO ® ehourck oie a> 2 or |} QW) —e SS @ SQ
oo

 

Rete) UP Nceed=a0r

FINANCE MANAGER

My name is Thomas Rétaand | am a finance manager at Ciocca, Chevrolet
of Princeton. After | entered the workforce right out of school Mwentured
into sales of various fields. | loved thedspect of sales and the challenges

that it brought. | was working as a sales Manager for a large tech company
when | walked into Ciocca Ford of Souderton car shopping with my wife. |
appreciated the way | was treated|by the staff as well as the experience
as a whole. Shortly after, | saw Cioééa Ford of Souderton was hiring for a

sales position and | felfthat! needed to apjthy,

| started as a salesman in Souderton andiafter a little bit of hard work,

some great mentors helped me te grow and better myself. As a result, |
wWasable to further my career ifthe company and was promoted into
finanéevat Giocca Ford of Quakertown. After working there for several
months Was given a great opportunity to join the team at our newest
store, Ciocca Ghevrolet of Princeton. | feelboth honored and grateful to be
a part of a flourishing new storeand the growth of this tremendous
company:

Seeing all the hard work Mr. Gioeéalputs into this business ts truly
humbling and inspiring. Watching those around me succeed and take their
careers to a higher level truly makes mejlove this company even more
June marks my one-year anniversary with this company. | am looking
forward to grewing and contiguing a great career with this company
Case 4:21-cv-01394-MWB Document 1-1 Filed 08/10/21 Page 28 of 28
Ciocca Dealerships

RO® ot ick ae ae ee omic (H) GD A) eee oS BD

fos)

we

ZACHARY OFF

FINANCE MANAGER

My name is Zachary OtPand1 am currently one ofthe finance managers at
Ciocca Chevrolet of Princeton. | am a 20346 graduate of Kutztown "Walversity.

where !| graduated with a dual major in naarketing and finance. After graddation

Iwas unsure what profession | wanted to.pursue; | found ads for afew car
dealerships and thought it may be a fit for me, After my interview with the
Ciocca group, | knew this was the company | wanted to°werk for

Ciocca has a great career path and you can experience tremaendous growth in
a short period of time. | started on De@ 5. 2016. in the sales d@partment at our

Honda location, When the opportunityiarose to move to our New acquisition in

Princeton, New Jersey, | jumped at the Chance to grow \ When
weropened the new Chevy storesl started on the sales floor, and after just a
fewmonths of being at this locatida Pwas promoted from sales to finance

Ciocca has prowidedune the amazing opportunity to be able to move to a new
State with my girlfriend be able to rent my Own apartment. and payoff almost
all my student loans in a Uttleover ayear Withink that some people are scared
to enter the car business because they aren aware how different we are from
i fosters ancl creates frueseareer paths in +

wat

other groups. Ciocc very department
vorking individual with’ acompetitive nature anc

SY)

learn and grow, Gfocca isthe piace to b

we excited to

mA AOlON Kato mae IEG

 
